Citation Nr: 0616755	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  O3-28 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for carpal tunnel 
syndrome with residuals of a fracture of the left wrist, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for carpal tunnel 
syndrome with residuals of a fracture of the right wrist, 
currently rated as 10 percent disabling.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
vitamin neuropathy of the arms, shoulders, neck, spine, and 
lower extremities.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral wrist arthritis (or entitlement to a separate 
evaluation for limitation of motion of the wrists).  

5.  Entitlement to service connection for left shoulder 
arthritis.  

6.  Entitlement to service connection for right shoulder 
arthritis.  

7.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for vitamin neuropathy of the arms/shoulders.  

8.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for vitamin neuropathy of the cervical/lumbar 
spine due to B6 medication.  

9.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for vitamin neuropathy of the lower 
extremities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from August 1951 to October 
1952.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).  

In August 2004, the veteran withdrew his request for a 
hearing.  

The issues of service connection for bilateral wrist 
arthritis, left shoulder arthritis, and right shoulder 
arthritis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left carpal tunnel syndrome with residuals of a fracture 
to the left wrist is manifested by mild pain and numbness.  

2.  Right carpal tunnel syndrome with residuals of a fracture 
to the right wrist is manifested by mild pain and numbness.  

3.  In an April 1998 rating decision, service connection for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for vitamin neuropathy of the arms, 
shoulders, neck, spine and lower extremities due to B6 
medication was denied.  The veteran did not file a notice of 
disagreement.  

4.  Since the prior April 1998 rating decision, evidence that 
relates to an unestablished fact necessary to substantiate 
the claim has been presented or secured.

5.  Evidence of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or evidence of an event not 
reasonably foreseeable, is not of record.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left carpal tunnel syndrome have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.31, 
4.124, 4.124a, Diagnostic Code 8515 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for right carpal tunnel syndrome have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.31, 
4.124, 4.124a, Diagnostic Code 8515 (2005).

3.  The April 1998 decision, which denied entitlement to 
compensation under the  provisions of 38 U.S.C.A. § 1151 for 
vitamin neuropathy of the arms, shoulders, neck, spine and 
lower extremities due to B6 medication is final.  Evidence 
submitted since that decision is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103.

4.  The criteria for entitlement to compensation for vitamin 
neuropathy of the arms and shoulders under the provisions of 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.358 (2005).

5.  The criteria for entitlement to compensation for vitamin 
neuropathy of the cervical or lumbar spine under the 
provisions of 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 C.F.R. § 3.358 
(2005).

6.  The criteria for entitlement to compensation for vitamin 
neuropathy of the lower extremities under the provisions of 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in February 2004, which is sufficient under 
Dingess/Hartman.  The Court also stated that the VCAA notice 
must include information regarding the effective date that 
may be assigned.  In April 2006, the veteran was provided 
with the notice of such.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in December 2003.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by:  (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claims (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claims.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the June 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   


VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  



I.  Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1 (2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2005).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2005).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2005).

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, where there 
is complete paralysis of the median nerve with the minor hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to palm; weakened wrist flexion; and pain with trophic 
disturbances, a 60 percent evaluation is warranted.  
Incomplete, severe paralysis warrants assignment of a 40 
percent evaluation; incomplete, moderate paralysis warrants 
assignment of a 20 percent rating; and incomplete mild 
paralysis warrants assignment of a 10 percent evaluation.

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the record, to include the 
February 1998 VA examination report, reflects that the 
veteran is right-hand dominant.  Therefore, the right wrist 
is rated as impairment of the major upper extremity and the 
left wrist is rated as impairment of the minor upper 
extremity.  38 C.F.R. § 4.69.

The competent evidence establishes that the veteran does not 
have complete paralysis of the right or left median nerve.  
Neither his right hand nor his left hand is inclined to the 
ulnar side, and his index and middle fingers are not more 
extended than normally.  On VA examination in November 2004, 
he was able to volar flex the right wrist to 30 degrees, 
dorsiflex to 20 degrees, and had 20 degrees of ulnar and 
radial deviation, all without pain.  He was able to oppose 
the thumb to the fifth finger.  He was able to abduct and 
adduct the fingers normally.  There was no interosseous 
muscle atrophy.  He was able to volar flex the left wrist to 
50 degrees and dorsiflexed to 25 degrees.  He had 10 degrees 
of ulnar and 40 degrees of radial deviation without pain.  He 
was able to oppose his big finger to the fifth finger.  The 
interosseous muscles were intact.  He was able to adduct and 
abduct the fingers, normally.  He had 90 degrees of flexion 
of the metarcarpophalangeal joints in the right and left 
hand.  Pinprick was noted to be preserved in the right hand 
and intact in the left hand.  

On VA examination in March 2005, there was no swelling, no 
deformities, and no palpable tenderness in the right wrist.  
Dorsiflexion was 0 to 60 degrees, with pain in the radial 
area at 60 degrees, minus 10 degrees, secondary to pain.  
Palmar flexion was 0 to 75 degrees with pain in the radial 
area at 75 degrees, minus 5 degrees secondary to pain.  Ulnar 
deviation was 0 to 35 degrees with pain in the right radial 
head at 35 degrees, minus 10 degrees, secondary to pain.  
Right wrist radial deviation was 0 to 20 degrees, without 
pain.  In the left wrist, there was no edema and no 
deformities.  There was 0 to 60 degrees of dorsiflexion with 
pain in the entire left wrist at 60 degrees, minus 10 degrees 
secondary to pain.  Palmar flexion was 0 to 75 degrees 
without pain.  Ulnar deviation was 0 to 45 degrees without 
pain.  Radial deviation was 0 to 20 degrees without pain.  
The report of examination notes that Electromyography (EMG) 
of the upper extremities in November 2001 showed bilateral 
median and ulnar sensory conduction studies to be normal.  
Bilateral sensorinueral condition studies were also noted to 
be normal, right median and ulnar studies were normal, and 
left median and ulnar studies were normal.  The diagnosis was 
bilateral carpal tunnel syndrome with history of EMG studies 
suggestive of mild axonal sensory polyneuropathy.  

The veteran is competent to report that he is worse.  He is 
not, however, a medical professional and his opinion is not 
competent to provide an opinion that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  The Board finds the objective 
medical evidence reflecting mild symptomatology to be more 
probative of the degree of impairment.  The Board notes that, 
in a statement in support of the claim, received in April 
2004, the veteran stated that his carpal tunnel was not as 
"bad" as it had been.  Regardless, the evidence shows that 
bilateral carpal tunnel syndrome is no more than mild.  There 
is no muscle atrophy and pinprick was noted to be preserved 
and/or intact.  The March 2005 examination report notes 
active range of motion of both wrists did not produce any 
weakness, fatigue or incoordination.  Peripheral pulses in 
the upper extremities were normal.  Deep tendon reflexes were 
1+ and equal in the upper extremities.  There was good 
strength and good sensation in both upper extremities.  
Cumulatively, the record establishes that neuropathy is no 
more than mild.

In sum, the Board finds that manifestations do not 
approximate moderate incomplete paralysis of the median nerve 
due to right or left carpal tunnel syndrome.  The Board notes 
that while the November 2004 VA examiner noted carpal tunnel 
syndrome to be chronic, the March 2005 VA examiner 
specifically characterized the findings as mild.  Although 
pain and numbness have been noted, this finding does not 
establish any impairment due to carpal tunnel syndrome.  See 
38 C.F.R. § 4.31.  

In regard to whether a separate evaluation is warranted for 
painful motion of the wrists, such is the subject of the 
remand.

The preponderance of the evidence is against the claim and 
there is no doubt to resolved. Consequently, the benefits 
sought on appeal are denied.

II.  New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the agency of original jurisdiction (AOJ) has disallowed 
a claim, it may not thereafter be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  
If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed except 
as may be provided by regulations not inconsistent with this 
title.  38 U.S.C.A. § 7105. See 38 C.F.R. §§ 20.200, 20.201, 
20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2005).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is herein reopened.

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for vitamin neuropathy of the arms, 
shoulders, neck, spine, and lower extremities due to B6 
vitamin medication was previously addressed and denied by the 
AOJ in April 1998.  At the time of the prior decision, the 
record included VA treatment records and statements from the 
veteran.  The evidence was reviewed and for compensation 
under the provisions of 38 U.S.C.A. § 1151 for vitamin 
neuropathy of the arms, shoulders, neck, spine, and lower 
extremities due to B6 vitamin medication was denied based on 
a finding that the veteran did not have peripheral 
neuropathy.  No notice of disagreement was filed and that 
decision is final.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision, the AOJ determined the 
veteran did not have peripheral neuropathy.  The Board notes 
that the February 1998 examination reflects a diagnosis of 
neuropathy of the lower extremities; however, the examiner 
specifically stated there was no evidence of peripheral 
neuropathy.  Since that determination, the veteran has 
applied to reopen his claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for vitamin 
neuropathy of the arms, shoulders, neck, spine, and lower 
extremities due to B6 vitamin medication.  The evidence 
submitted since the prior final denial in April 1998 is new 
and material.  In a private medical record, received in 
November 2001, the veteran's doctor stated that pain and 
numbness in the lower extremities may be related to a chronic 
polyradiculopathy from prior surgery and scarring and that 
there may be an element of a B6-related small fiber 
neuropathy.  A September 2003 VA treatment record shows an 
assessment of mild peripheral neuropathy.  A March 2005 VA 
examination report notes EMG suggested mild axonal sensory 
polyneuropathy.  The records added cure one of the 
evidentiary defects noted to exist at the time of the prior 
decision and are probative of the issue regarding service 
connection for compensation under the provisions of 
38 U.S.C.A. § 1151 for vitamin neuropathy of the arms, 
shoulders, neck, spine, and lower extremities due to B6 
vitamin medication, and thus, the claim is reopened.

III.  Compensation under the provisions of 38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, benefits for persons disabled by 
treatment or vocational rehabilitation, compensation under 
Chapter 11 shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability was service-connected.  For purposes of 
this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of Title 38, and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the following considerations will govern:  (1) the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  (2) Compensation will not be 
payable under 38 U.S.C.A. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358 (2005).

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to compensation under the 
provision of 38 U.S.C.A. § 1151 for vitamin neuropathy of the 
arms, shoulders, cervical and lumbar spine, and lower 
extremities.  

The Board notes that in order to receive entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, the 
evidence must show that a disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or by an event not reasonably foreseeable.  
Evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault is not of 
record.  A February 2002 VA treatment record notes peripheral 
neuropathy was of unknown etiology, not due to the use of B6 
vitamin.  The February 1998 VA examination report reflects 
that the veteran took Vitamin B6, 300 mg, per day for a 
number of months in association with service-connected carpal 
tunnel syndrome.  The VA examiner noted while the use of B6 
in large dosages over a long period of time could lead to 
vitamin neuropathy, the veteran only took the B6 for a short 
period of time.  In addition, the examiner stated there was 
no evidence the veteran had peripheral neuropathy.  Lower 
extremity neuropathy was related to a back disorder.  As to 
the November 2001 private record noting the possibility of a 
B6-related small fiber neuropathy, the Board finds the 
opinion to be speculative.  Significantly, that physician 
also related lower extremity pain and numbness to the back 
disorder, a finding consistent with the opinion of the 1998 
VA examiner.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or evidence of an event not 
reasonably foreseeable, is not of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The Board notes that the literature he provided 
is not specific as to this veteran, and speculative.  The 
most probative evidence establishes that any neuropathy is 
not the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2005).

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to compensation for any 
neuropathy of the arms, shoulders, cervical spine, lumbar 
spine and lower extremities under the provisions of 38 
U.S.C.A. § 1151, and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.


ORDER

A rating in excess of 10 percent for left carpal tunnel 
syndrome with residuals of a fracture of the left wrist is 
denied.  

A rating in excess of 10 percent for right carpal tunnel 
syndrome with residuals of a fracture of the right wrist is 
denied.  

The application to reopen the claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
vitamin neuropathy of the arms, shoulders, cervical spine, 
lumbar spine, and lower extremities is granted.  

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
vitamin neuropathy of the arms, shoulders, cervical spine, 
lumbar spine, and lower extremities is denied.  


REMAND

In regard to the claims of service connection for arthritis 
in the shoulders, the Board notes that in September 1953, the 
AOJ requested information/records pertaining to the veteran's 
service from January 1950 to October 1952.  In June 1977, the 
National Personnel Records Center (NPRC) stated that in order 
to respond to the AOJ's request for information/records 
concerning the veteran's service from January 1950 to October 
1952, a report of separation or statement of service was 
required.  Records from the veteran's first period of service 
have not been associated with the claims file.  

In a July 2003 rating decision, the AOJ denied reopening the 
claim for service connection for bilateral wrist arthritis.  
The Board notes that the veteran failed to report for a VA 
examination in September 2003.  VA Forms 119, dated the same 
month, note the veteran did not receive notification of the 
scheduled examination.  While a notation from the RO 
indicates that he was verbally notified of the examination 
date, the veteran should be afforded an opportunity to 
present for a VA examination in regard to bilateral wrist 
arthritis.  The veteran is advised that failure to report for 
a scheduled VA examination may result in the denial of his 
claim.  

A July 2003 rating decision reflects the AOJ's determination 
that the veteran did not engage in combat with the enemy.  A 
September 2003 VA treatment record notes the veteran's 
reported history of having been blown up in combat.  The 
records do not reflect combat.  The veteran is advised that 
if he is asserting combat in regard to his claims for service 
connection, he should submit evidence that he engaged in 
combat with the enemy.  

The Board notes that a VCAA letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) in 
regard to service connection has not been issued.  

Recent examination disclosed the presence of painful or 
limited motion of the wrists.  The cause, including a 
possible relationship the prior fractures, was not 
establishes

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request records 
associated with the veteran's service from 
January 1950 to October 1952 from the 
NPRC.  Any necessary documents, to include 
a report of separation or statement of 
service, should accompany the request.  

2.  The AOJ should schedule the veteran 
for a VA examination.  The examiner should 
respond to the following:  Does the 
veteran have bilateral wrist arthritis?  
If so, is such related to service or his 
service-connected carpal tunnel syndrome 
with fractures of the wrists?

3.  The AOJ should issue a VCAA letter 
that complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

4.  The AOJ shall comply with 38 C.F.R. 
§ 3.655.

5.  The AOJ should determine the cause of 
the limited or painful motion of the 
wrists and determine whether a separate 
evaluation is warranted for same.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


